 fxa»w»v»»wi'
                     Case 1:20-mj-01044-AMD Document 11-2 Filed 09/11/20 Page 1 of 3 PageID: 149
                                                                                                                              •r.
                                                                                                                                   's'     :^?-.,
         ^•.\-'*                                                                       ~'i-                                  :''7-1'-«'
                                                                             ^ ?
                   ;•.
     •f'. . < *;. '>"
                         "•^•^t^
                                 B^.                              .<.^

                                                                             ^
                                                                               v

                                                                                   ^
                                                                                       w
                                                                                                                             ^^se.
                                                                                                                             .•';'»l
                                        •>3,                     '-.'•.,
                                                                           "»-»:




                                                                                                                              ••t .        ~w




                                                                                                                                                tK'';:^



                                         :7~^.>'i;^~"":S?5^?5SBE=;??s^^^
                                      •Sf^
                                                                                                                                                ..s
                                                                                                                       ^^-

                              '^•ri
                                                                                                       /
                                                                                                           %f                          i            »».
                                                                                                                                                      .5-S&




&&:
              {
^.                                                                                                                                                  ^

                                                                                                                                                          9
                     ^
              i"

         's



                                                                                              %s




                                                                                                   r




                                                                                                                                            &



                                  y




                                                                                                                ,/s
                                                                                                                      !m
                                                       '5'f^V:
                                                         ~ym
                                                           v^
                                                                                                                      a
                              s-               .."*.


                                               •fi
                                                  •-^'.




                            ;^;




                   ill
                   vs
                 Case 1:20-mj-01044-AMD Document 11-2 Filed 09/11/20 Page 2 of 3 PageID: 150

                                                       w

                                                                                               m.^.



                                                                                                                  ig
.•'••t.'ai'si
                        >w^'
                                                                «^ttH


                                                                                   ^1
                                                                                  »s


                                                                              .•u«UAiWfti»jS,A. ^n&^l^
                                                           s


                                                                                                              r         ff




                                            ^i




                                                                                                                         ;-,?
                                                   ^                                                                          i m'


                                                                        --.
                                                                              ^




                                                                                                         ss
                                                                 LOWBWT

                                                                                                                         's
                               •m
                                                                                                                              s,
                                                                                                                             ^




                                    »   m
                                                           w




                                                                                                                       m.^s-




IK
                                                                                                                       ?il
                                                                ^:




                                                                                             :s.^s-s
                                                                                             :^:WiS
                                                           •i                        7^
                                                                                                                       KB!
                                            .<1>


                                                                                           ^
                1^-"-
                                               Case 1:20-mj-01044-AMD Document 11-2 Filed 09/11/20 Page 3 of 3 PageID: 151
     •^,            >0
                                                                                                  «^     ,'^;^^•\                                                                                                      ^.^^^^^^.^
                                                                                                                                                                                                            *?t-t,''
                                                              N.
             ^                             V                                                    ;C; -a^                •<*
                   ^          <»
                                                                                                        ^\
                                                                                                       s-            \^                                                                                                                                                                                                                                      ><

          '».
                                      ^.
                                           ^           ^
                                                                         -»
                                                                                                                  ^
                                                                                                                  .^
                                                                                                                               \
                                                                                                                                    '<         :<•
                                                                                                                                                     »

                                                                                                                                                                         ^                "'s
                                                                                                                                                                                                                       <0.
                                                                                                                                                                                                                       :>-^
                                                                                                                                                                                                                              X:       ;•».
                                                                                                                                                                                                                                      •<»
                                                                                                                                                                                                                                            ^
                                                                                                                                                                                                                                                           If


                                                                                                                                                                                                                                                           -».
                                                                                                                                                                                                                                                                 .V
                                                                                                                                                                                                                                                                     •>».':

                                                                                                                                                                                                                                                                     ^
                                                                                                                                                                                                                                                                         ^\
                                                                                                                                                                                                                                                                                  s.



                                                                                                                                                                                                                                                                                  ~<v
                                                                                                                                                                                                                                                                                               ^•NS.
                                                                                                                                                                                                                                                                                                -f^
                                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                                                                                            ?^^
                                                                                                                                                                                                                                                                                                                  \-.       •s? t.
                                                                                                                                                                                                                                                                                                                             is       <r-'
                                                                                                                                                                                                                                                                                                                                          .s
                                                                                                                                                                                                                                                                                                                                                         ^
                                                                                                                                                                                                                                                                                                                                                        •-..

                                                                                                                                                                                                                                                                                                                                                                 ^1
                                                                                                                                                                                                                                                                                                                                                                          1'y
                                                                                                                                                                      s's;                                             'V                                   .*
                                                                                                                                                                                                                                                                           ^^                     -<
                                                                                                                                                                                                                                                                                                                <^< "t-^
                                                                                                                                                                                                                                                                                                                                                   -s
                                                                                                                                                                                                                                                                                                                                                               ^
     ^

     ^                                                     ^                                                                                   A
                                                                                                                                                                     i
                                                                                                                                                                         -^                                                  ^•^                ^                    «~^

                                                                                                                                                                                                                                                                                 ';<
                                                                                                                                                                                                                                                                                        '&>.
                                                                                                                                                                                                                                                                                                           «<

                                                                                                                                                                                                                                                                                                           ^xc-;^;^.
                                                                                                                                                                                                                                                                                                                                   •• •   ^                         ,'N
                                                                                                                                                                      >>:
                                                                                                                                                                              •^                                                       "\ "s.                                                     »s                     )>,
                                                                                                                                                                                                                                                                                                                                          '.%
                                                                                                                                                                                                                                                                                                                                          "*<                Yt
                                                                                                                                                                                                                                                     ^^•s :• t\
                                                                                                                                                                                                                                                                                                                                                    A
                                                                                                                                                                                                                                                                                                                                                                    •f
     A,
                                                                                                                                                                                              v
                                                                                                                                                                                                                                                                                                 \ s                                               h>
                                                                                                                                                                                                     <,;.                                       •<*^ •I                                                                                      >;-    <

     *»
            ^^                                                                                                                                       s                   s    »
                                                                                                                                                                                     •s
                                                                                                                                                                                               '(
                                                                                                                                                                                                                               s».
                                                                                                                                                                                                                                   fe
                                                                                                                                                                                                                                            '<
                                                                                                                                                                                                                                                                     •»'
                                                                                                                                                                                                                                                                         ?• -^
                                                                                                                                                                                                                                                                                       •»•
                                                                                                                                                                                                                                                                                          ^^^
                                                                                                                                                                                                                                                                                                  •^
                                                                                                                                                                                                                                                                                                            <(.
                                                                                                                                                                                                                                                                                                                                  s
                                                                                                                                                                                                                                                                                                                                                   ^                     fe
                                                                                                                                                                                                                             »;•;
                                                                                                                                                                                                                                            .^ y.-;                        •^
                                                                                                                                                                                                                                                                                                's                             \
                                                                                                                                                                                                                                                                                                                                   < ^.s^ »•
     »k
                                                             ^                                                                                                                        <                                              ^-,                         Y          ^-
                                                                                                                                                                                                                                                                                                  ^? •-..-:
                                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                                                                                                                    ^    •\'
                                                                                                                                                                                                                                                                                                                                                                             >.', .
                                                                                                                                                                                                                               ^ •'s                       ^^
                                                                                                                                                                                     •<^
                                                                                                                                                                                                                                                                                 ^•V
                                                                                                                                                                                                                                                                                                ^                       ^
                                                                                                                                                                                                                                                                                                                             •n
                                                                                                                                                                                                                                                                                                                                  ^
                                                                                                                                                                                                                                                                                                                                          t.•>.                          ^
                                          ^^
 ^
 *''
                                                                                                                                                           ^-
                                                                                                                                                                                    \

                                                                                                                                                                                      •*                                                                                 ^
                                                                                                                                                                                                                                                                                                ^ ^ '»
                                                                                                                                                                                                                                                                                                <-*
                                                                                                                                                                                                                                                                                               «»•
                                                                                                                                                                                                                                                                                                                                                                              ^
                                                                                                                                                                                              ^          •>.
                                                                                                                                                               "<              \


                                                                                                                                                                               v^-
                                                                                                                                                                                      »s
                                                                                                                                                                                                               •!•                                                                                    <.
                                                                                                                                                                                                                                                                                                           '^
                                                                                                                                                                                                                                                                                                                   's,
                                                                                                                                                                                                                                                                                                                        »«

                                                                                                                                                                                                                                                                                                                                       \                                            ^
                                                       -ai                                                                                                                      -"<,                                                                                                                                                         *»              ^
                                                                                                                                                                                                                                                                                                                                                                 ?           •c^
                                  '.•-.                                                                                                                                  ^                 ?c                           N                                                                                                                               4-
             ^                                                     \
                                                                     »1
                                                                                                                                                                                          ^
                                                                                                                                                                                              »•

                                                                                                                                                                                                                                                                         '-i-^                                                                -^                    ^
                                                                                                                                                                                                                                                                                                                                                                               -\
                              ^                                                                                              ••
                                                                                                                                                                                                                             ^
                                                              ft
                                                                                                                                                                                                                                                                                                                                                                               ^
                                                                                                                                                                                                                             a(.
 •^                                        f"                                                                                                                                                                                                                                                                                                                  ?^                          •»
                                    ^.
                                           ^                                                                                      :•-?
                                                                                                                                                                                                                                                                                                                                                         .r.                 ••^k~
                                                ;-                                                                                                                       '.-                                                                     "te?                                                                                                                               s. '
 3-s*-^- *ir                                                                                                            .»                                                                 »             ^                                                                                                                                                                       •?•
                                                "; *-.i
                                                           ?^ •<.
                                                                                            's;
                                                                                                 'ti                    ?.        A
                                                                                                                                                                                           1»      "s^                                                                                                                                        ^\
                                                                                                                                                                                                                                                                                                                                                   V
                                                                                                                                                                                                                                                                                                                                                         fc*
                                                                                                                                                                                                                                                                                                                                                                 \             '^1
                                                                                                                                                                                          ^ ••-<                                             s                                                                                                                                        s.
                                                               •<,     <-              ^
                                                                                                            -V
                                                                                                                             ^       ^
                                                                                                                                                                               ••
                                                                                                                                                                                                •^
                                                                                                                                                                                                  -\                         ^;
                                                                                                                                                                                                                                                                                                                                              -s-S.'.i
                                                                                             <                                                                                                ^                                                                                                                                                ••                                   ^*
            •Ol,
                        A.
                              ^3s'                *,                                                                                                                                                                    ^
                                                                                                                                                                                                                     '".-< <^.^
                                                                                                                                                                                                                                                                                                                                             3»~
                                                                                                                                                                                                                                                                                                                                                        ^
                                                                                                                                                                                                                                                                                                                                                   <1», ^.                          ^.
                                                                                                                                                                                                                                                                                                                                                     c '•*>
 •                                                                                                                                                                                                                                                                                ••^
                                                                                                                                                                                                                                                                                                                                                                                     ^
                                                                                                                                                                                                                                                                                                                                                        ?<^
                                                                                                                                                                                                                                                                                                                                                   '-*',
 »              ^                                                                                                                                                                                                                                   •:y.(                                                                                                                            \
     »                  fc<           *.


                                                                                                                                                                                                                       d.                                            ^
                                                                                                                                                                     s                            e
                                                                                                                                                                                                                                                                                                                                                                                         L5
                •                                                                                                                                                                                                                                                                                                                              I
          ^         "^ w
                                                                                                                                                                -,                                                                                                                                                                                                           •*•.
                              f
                             .^                                                                                                                                                                                                                                                                                                                                                      ^
                    •t                                                                                                                                          ^                                                                                                                                                                                                            ic,.--
!•'                     ^.
                                               <^» ^                                         y
                                                                                                            >?»                                                          ^           •*"*
                                                                                                                                                                                          •*                                                                                                                                                                                 \^^
                                                                                       **                                           ^\                          s ~w                                                                                                                                                                                                           ^.
                                                  's'-                                                             '-^
                                                                                                   ^                                          l*-^t % ^ •s»
                             -co                                                             »r                   .*'                                                                               ^
                                                             <»»
^-r—<;                                                                                                                       •^
                                                                                                                                         y,               ^•-                                       •<           ^                                                                                                                                                           •>^
                                                                                         *»*
v   I:                                                                   »
                                                                        ^ -*                                                                                                                        ^
                                                                                                                                          •;£•
                                                                                                  /
                                                                                                                        •at»
                                                                                                                                                                                     ^                                                                                                                                                                                          ^
"^          i-,                                                                                                                                                                        '»           •<                                                                                                                                                                          ^
                                          <K^\                                                               a               •*

                                                                                                                                                         ^.*                                                                                                                                                                                                                         <«•
                                                                                                                                                                                                                                                                                                                                                                                     •^
                                                                                                                                                                                                                                                                                                                                                                                           ^
                                                                                                                                                                    •^<K
                    i
                                                                                                                                                                                                                                                                                                                                                                              •~*
                                                                                                                                                                                                                                                                                                                                                                          ;'A>
     •^-A                                                                                                                                                                            •I
                                                                                                                                                                                                                                                                                                                                                                              N
                                                                                                                                                                                                                                                                                                                                                                                  •Ti
                                                                                                                                                                                                                                                                                                                                                                                .^..
                                                                                                                                                                                                                                                                                         Si
-Ml                      i

                                                                                                                                                                                                                                                                                                                                                                                ,'
                                                                                                                                                                                                                                                                                                                                                                                         <
                        'I                                 ^                                                                                                    ."•       t-

                                                                                                                                                                                      v                                                                                                   m                                                                                  <-
                                                                                                                                                                                                                                                                                                                                                                                    ^
«                                              m                                                                                                                    4
                                                                                                                                                                                                                                                                               ss
                                                                                                                                                                                                                                                                                                ^                                                                         •* ';••
                                                                                                                                                                                                                                                                                                                                                                               -t"
                    3   I                                                                                                                                V                                                                                                                  s
                                                                                                                                                                                                                                                                              af

      JIP                                                                                                                                                                                                                                                                                                                                                                    ts3
                                                                                                                                                                                          a
                                                                                                                                                                                              a                                                                            •s
                    -V?—                                                      •-?11r   '».
                                                                                                                                                         ,**
                                                                                                                                                           *"
                                                                                                                                                               ?ik
                                                                                                                                                                         •St
                                                                                                                                                                                                                                                                         m                                                                                                -?^
                             .^?~                »•
                                                                                            f                      <••                                                                                                                                                                                                                                                          /
                                •»-1»                                                                                          ^.Je-                                                                                                                                                                                                                                      ^":.
                        at:                                                                                 s»                                                                                 "s                                                                           m
                                                 »-.
                                                                                                                                                                                                                                                                                                                                                                                ^
•>

                               <&,                                                s'
                                                                                             ~"                                               *^.«

                                                                                                                                                                    •«»
                                                                                                                                                                                              4.                                                                                       I        Kt;
                                                                                                                                                                                                                                                                                                                                                                             h,

!n-^-.                                     •^-^                                                                                                      •^.
                                                                                                                                                                                                                                                                      !'^                                                                                                      ^,
                                                                                                                                                                                           "2                                                                        m                                                                                                                •!
                                                                                                                                                                                                                                                                                                                                                                               ^
¥•
                                                                                                                                                               ^                                                                                                                                                                                                                    ^
                                                                                                                                                                                              -r
                                                                                                                                                                                                                                                                                                                                                                          <


                                                                                                                                                                                                                                                    ii
                                                                                                                                                                                     >,<«
                                                                                                                                                                                                                                                ti
                                                                                                                                                                                                                                                                                                                                                                                ^
                                                                                                                                                                                              y
                                                                                                                                                                                                                                                                                                                 »4—                    *f.        ?*<
                                                                                                                                                                                      «u
                                                                                                                                                                                                                                                                     ^
                                                                                                                                                                                                                                                                                         ^r^                                                                        »
                                                                                                                                                                                   <c-                                                                                                         s                                   *
                                                                                                                                                                                                                                   wy^y<.
                                                                                                                        ^                <feX»
                                                                                                                                                                          ^
                                                                                                                                                                                              f                                                     'k..
                                                                                                                                                                                                                                                                                                                         ^at                            ¥•
                                                                                                                                                                                                                                                                                                                                                                              . t
                                                                                                                                                                                                                                                                      t*                              1»                                                                 t
                                                                                                  v*                                                                                                                                                   ;<•* "».                                                                                    ^
                                                                                                                                                                                                                                                                           •..                                   •< •                                                               k.
                                                                                             t                                                                           -s                                                                                                                                                             -t
                                                                                                                                                                                                                                           r:
                                                                       1.2                             ',                            ^:.•/                                     "*•                                                 ^                                 ^                                                                        5                t.

                        ^                            "i        ^'
                                                                                                                                                               -i                         -^                                                                         »•-
                                                                                                                                                                                                                                                                 •••i, ' *
                                                                                                                                                                                                                                                                                                                               '^"1
                                          ffS ^ ...Ot*. ;•"» -                                                                           .*
                                                     -—«•                                                    ^^^ -""^^-                                                                                              -1                                                                        ^^
